Citation Nr: 0512070	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  96-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hip pain, 
including due to an undiagnosed illness.  

2.  Entitlement to service connection for bilateral elbow 
pain, including due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to August 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Offices (ROs) in Philadelphia, 
Pennsylvania, Newark, New Jersey, and Anchorage, Alaska.  

Review of the file discloses that the RO granted service 
connection for irritable bowel syndrome in a June 2003 
determination and a 10 percent rating was assigned.  The 
veteran submitted a timely notice of disagreement with that 
decision.  The RO issued a statement of the case in December 
2004.  The record does not contain a substantive appeal as to 
this issue.  Thus, the Board does not have jurisdiction of 
the issue of a rating in excess of 10 percent for irritable 
bowel syndrome.  Similarly, the RO denied claims for a left 
shoulder and right thumb injury as due to an undiagnosed 
illness in July 2004.  The record does not reflect that the 
veteran has disagreed with or appealed those denials, and 
they also are not before the Board at this time.  


FINDINGS OF FACT

1.  Competent medical evidence does not show a current 
diagnosis of a chronic disability manifested by bilateral hip 
pain.  

2.  Competent medical evidence does not show a current 
diagnosis of a chronic disability manifested by right elbow 
pain.

3.  The veteran's left elbow condition, diagnosed as 
traumatic arthritis, was not shown during active service or 
during the initial post-service year, and there is no 
competent medical evidence relating the veteran's current 
left elbow disorder to service or any incident of service 
origin.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hip pain, 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

2.  Entitlement to service connection for right elbow pain, 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

3.  A disability of the left elbow was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in June 2003 and November 2003, and a 
supplemental statement of the case (SSOC) in December 2004 
which included the VCAA laws and regulations.  In addition to 
providing the VCAA laws and regulations, these documents 
included a summary of the evidence, all other applicable law 
and regulations, and a discussion of the facts of the case.
The VCAA letter and the SOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations, most recently in 2003.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

In addition during the pending appeal, on December 27, 2001, 
the President signed into law the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA). Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

That legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of his claims without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.

Service connection

The veteran claimed entitlement to service connection for 
bilateral hip and bilateral elbow disorders.  Primarily, he 
attributes his complaints to an undiagnosed illness.   
Service medical records are negative for complaints of, 
findings, diagnoses, or treatment for hip or elbow pain.  
Post service private records reflect that the veteran 
fractured his left ulna in December 1993, more than a year 
after discharge from service.  

When examined by VA in September 1994, the veteran reported 
that his elbows occasionally locked up.  He said that his 
right hip occasionally catches and popped.  He had little or 
no problem with his left hip.  Examination showed that both 
elbows had full range of motion.  There was no popping or 
grinding and no tenderness over the epitrochlear region.  
There was no tenderness over the radial head region.  
Palpation over the olecranon process was completely with 
normal limits.  Left hip examination was completely normal.  
There was some right hip throchanteric tenderness, but no pop 
or grind was noted.  There were no abnormalities in figure-
of-four or straight leg raising studies.  The final 
impressions included probable wear and tear and inflammatory 
changes of the elbows, normal left hip; the right hip might 
have some greater trochanteric tendonitis.  

On VA examinations in August 1997 and February 1998, the 
veteran reported joint pain that was unchanged since the 
previous exam.  Examination showed that the joints were all 
normal with full range of motion and no deformities.  The 
veteran was gainfully and happily employed.  His general 
health remained excellent.  

Private and VA records dated from 1998 through 2003 were 
added to the record.  Pertinent to the current claims is an 
Air Force Reserve Annual Medical Certificate dated in April 
2000 which reflects that the veteran reported that he did not 
receive disability compensation from VA and that he had no 
medical problems.  

At a November 2003 VA examination, the veteran reported that 
he had no problem with his right elbow.  However, he said 
that he continued to have pain in the left hip and left 
elbow.  The veteran said that while serving in Saudi Arabia, 
he fell while running and fractured his elbow.  He gave a 
history of experiencing hip pain and stiffness, but he denied 
any known trauma.  The examiner noted that his hips had 
healed, with only one time per year slight stiffness in the 
past two or three years.  He said that his left elbow was 
often sore and occasionally would click.  The examiner noted 
that X-rays of the hips were normal.  X-ray of the left elbow 
demonstrated a prominent osteophyte of the olecranon of the 
ulna.  There was full range of motion of the left elbow with 
normal full supination, pronation, flexion, and extension 
without pain or problem.  There was also full unimpeded range 
of motion of the hips without pain.  The final diagnoses 
included history of strain, bilateral hips, resolved without 
residuals; post-traumatic arthritis of the left elbow, with 
recurrent pain in quiescent state.  The examiner added that 
the veteran's complaints of left shoulder pain were likely 
the result of the inservice fall.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and arthritis 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (2002); 
38 C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6- month period will be considered chronic.  The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2004).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

Under 38 U.S.C.A. 1154 (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Bilateral Hip and Right Elbow Disorders

While post service reports reflect that the veteran reported 
joint pain (initially in 1994), no significant abnormalities 
were found upon VA examinations in 1995, 1998, and 2003.  At 
the time of the 2003 exam, the veteran specifically reported 
no problems with his right elbow.  His primary joint 
complaints pertained to the left shoulder and right thumb - 
claims that were denied in July 2004 and are not a part of 
this appeal.  Examination showed that the veteran's history 
included hip strain, but it was noted that this problem had 
resolved without residuals and no right elbow condition was 
diagnosed.  

In the absence of any objective indications of the claimed 
disabilities, these claims must be denied.  Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current hip or right elbow disorders, the claims must be 
denied.

Even if the veteran did have bilateral hip or right elbow 
disabilities, there is still no competent medical evidence 
which causally relates these findings to service, to include 
as due to an undiagnosed illness.  Inasmuch as the evidence 
on file does not show that the veteran has current hip or 
right elbow disorders which may be associated with service, 
the Board must conclude that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999), Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

In making these determinations, the Board has considered the 
veteran's contentions as to the etiology of hip and right 
elbow complaints.  However, he, as a layperson, is only able 
to report on that which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  There is no evidence 
of record that he has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disabilities.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral hip or right elbow 
disorders, to include as due to undiagnosed illnesses, and 
they must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. 
Cir. December 17, 2001).

 Left Elbow Disorder

Based on the evidence of record, the Board concludes that 
service connection for post-traumatic arthritis of the left 
elbow may not be granted because the preponderance of the 
evidence is against the claim. The Board notes that the VA 
examiner, in a November 2003 VA examination, diagnosed post-
traumatic arthritis of the left elbow and noted it to be 
likely the result of the inservice fall.  However, the VA 
examiner's report does not indicate that he reviewed the 
veteran's claims file.  Thus, the probative value of this 
statement is greatly reduced by the fact that it is not shown 
to have been based on a review of the claims file or other 
detailed medical history because the record is clear in this 
regard, and the veteran's left ulna fracture was after his 
separation from service.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Hence, the Board has accorded it little probative value.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals). 

The Board notes that the veteran is competent as a layperson 
to report on that which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Here, on review of the whole 
record, the Board observes that the veteran's service medical 
records, contemporaneous to the time, are negative for any 
injury to the left elbow.  Instead, the post service private 
records reflect that he fractured his left ulna in December 
1993, more than 1 year after his separation from service.  
Additionally, in a 1998 annual physician evaluation for 
reserve duty, the veteran reported that he fractured his 
forearm in 1993.  This evidence is in direct conflict of the 
veteran's statements to an examiner to obtain disability 
compensation, more than 10 years later, that he injured his 
elbow in a fall during service.  Thus, the Board finds this 
medical evidence more persuasive than the veteran's 
statements to a VA physician more than 10 years after 
service.  

Thus, while the Board has considered the veteran's lay 
assertions, they do not outweigh the other evidence of 
record.  As there is no evidence that the veteran was 
diagnosed with any arthritis of the elbow within one year 
following separation from active duty.  Therefore, a 
presumption in favor of service connection for any arthritic 
disorder of the left elbow is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

As to the claim for a left elbow disorder as due to an 
undiagnosed illness, the Board finds that the symptomatology 
for which the veteran has complained has not resulted in a 
disability which can be said to be "undiagnosed."  The 
provision of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses.  Since there is, of record, medical evidence 
attributing the veteran's left elbow symptoms to a clinically 
diagnosed condition, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 must be denied.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a left elbow disorder, to include as 
due to an undiagnosed illness, and the claim must be denied.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra.  


ORDER

Service connection for bilateral hip disorders, including due 
to an undiagnosed illness, is denied.  

Service connection for bilateral elbow disorders, including 
due to an undiagnosed illness, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


